DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered, however, please see further explanation below.
The Examiner respectfully reminds the Applicant that MPEP 714 and 37 CFR 1.121(c)(2) states that
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.”

	In the present case, the Examiner has identified at least some claim amendments that are not properly marked following the previously entered claim set (see at least claim 27 which appears to be merely redundantly re-amending a previous amendment), and while the Examiner has endeavored to address all claim limitations, some instances of unmarked claim amendments may not have been identified and therefore may not have been examined or addressed. Only properly indicated amendments are formally considered for examination purposes. Applicant is encouraged to review the amendment for proper markings and notify the Examiner of any discrepancies; it is presently the position of the Examiner that no such discrepancies affect the allowable subject matter.
	Applicant is notified that the Examiner intends to cancel withdrawn claims 31-32 in an Allowance following the correction of remaining objections; if Applicant is interested instead in including the indicated 
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered.
Regarding the 103 prior art obviousness rejection of independent claim 1 and likewise dependent claims thereof, Applicant argued that the amendment overcame said rejection; the Examiner is in agreement—noting in particular page 15 of Applicant’s remarks—and therefore said rejections is/are withdrawn. 
Regarding the remaining 103 prior art obviousness rejections, Applicant argue that in view of the amendment to pertaining to claim 5 and 16—and the rewriting of Examiner identifiable allowable subject matter into independent form and including all* of the limitations of the (original) base claim (*Examiner made an exception for later amendments to the base claim as being unnecessary, see prosecution history, noting that the allowable subject matter was identified in the Non-final rejection dated 07/23/2021 and preceded such amendments thereto) and any intervening claims—that the claims overcome said rejections. The Examiner is in agreement, noting that the reason for the indication of allowable subject matter of said so rewritten claims is retained as previous put forth in the preceding Office Actions.
The Examiner notes that all rejections have been overcome, and that only objections remain.
Exemplary snippets of Examiner asserted non-descriptive representations that Applicant argues are sufficient:

    PNG
    media_image1.png
    65
    80
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    130
    119
    media_image2.png
    Greyscale
 


Regarding the drawing objections, Applicant again argued that there is not a requirement that each time a reference label is utilized in any figure that it must be described each time. The Examiner respectfully notes—again—that there is, however, a requirement pertaining to the fact that unlabeled non-descriptive representations are impermissible (see 37 CFR 1.83(a)),  and that correction thereof—without introducing new matter—is inclusive of adding descriptive text labels (see MPEP 608.02(b)(II)). While making the non-descriptive representations more descriptive may overcome the aforementioned objection, it is the Examiner’s suggestion—for both simplicity and avoidance of the possibility of new matter—to instead add descriptive text labels to the aforementioned impermissible non-descriptive representations. The Examiner further emphasizes that the illustrations provided for the noted objections are not universally recognized as conventional symbols, nor generally accepted in the art, nor readily identifiable by an ordinary artisan as a representative illustration; to the contrary the aforementioned non-descriptive representation are presenting symbols (e.g., rectangles) that are likely to be confusing without descriptive text labels.
	Further regarding the remainder of the drawing objections, Applicant further argued that adding reference labels would make the application more difficult to read. The Examiner respectfully notes such unwanted added difficulty can be mitigated by following the Examiner’s suggested instruction that “The descriptive text labels should contain as few words as possible”. The Examiner further helpfully notes for Applicant that well-known acronyms, abbreviations, and/or symbols can likewise suffice as descriptive text labels. For example, “ADC” is a sufficient descriptive text label for the non-descriptive representation of the analog-to-digital converter shown as a rectangular box in fig. 7. Another example which has already  been accepted by the Examiner is Applicant’s single labeling of a box as “PS” in figure 7, and the Examiner not requiring that all 16 such occurrences within said figure have said label (thus both meeting the descriptive text labeling and the desired “as few words as possible” standard). With further regard to Applicant’s concern pertaining to adding a descriptive reference label for each and every occurrence, the Examiner already helpfully identified in the previous drawing objections that not all occurrences need be label (e.g., labeling specific elements of fig. 8, but not requiring labeling of figs. 10-13 which are merely variations thereof). Additionally, the Examiner has further provided guidance of simplified labels for instance in fig. 6, wherein the Examiner has noted it as sufficient to only label 1510 and 1520, despite there being numerous other possible labeling. Additionally, the Examiner’s focus on descriptive text label’s has primarily been focused on claimed subject matter (and specific elements related to application thereof) and avoidance of burdening Applicant in labeling extraneous details not presently claimed (e.g., the Examiner did not require labeling of camera 720 nor battery 790 of fig. 2). It remains the Examiner’s position that inclusion of such requested descriptive text labels would both overcome the objection (without concern for new matter; see above paragraph), meet the desired standard of containing as few words as possible, and are further reasonable in balancing the desired readability of the drawings against the burden on the Applicant of making such drawing corrections. Applicant is welcome to present to the Examiner during an interview proposed Annotated Sheets for further Examiner suggestions.  For all of the aforementioned reasons, the drawing objections are retained.
	Regarding the objections to the Abstract, Applicant argued that the abstract complies with the MPEP. MPEP 608.01(b)(I) is inclusive of stating that (B) “…extensive mechanical and design details of apparatus should not be included in the abstract” and “the abstract should include the technical disclosure of the improvement”, (C) “The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details”, and (F) “The abstract should also mention by way of example any preferred modifications or alternatives”. In the present case, Applicant’s abstract is merely extensive mechanical and design details of the apparatus lacking in technical disclosure of the of the improvement, is insufficient to assist the reader, and omits preferred modifications. With further regard to Applicant’s particular concern with describing features recited in allowable claims, the Examiner notes for Applicant that is was merely a helpful example (as noted by “e.g.”) of material which might be included, and not a requirement. 
 	Yet further regarding the objections to the Abstract, Applicant further argued that there is no prohibition in the MPEP against the abstract containing similar language as the claims. However, there is requirement in MPEP 608.01(b)(I)(F) that “the form and legal phraseology often used in patent claims…should be avoided” and that “the abstract should be in narrative form”. The Examiner therefore notes that while similar language of the claims may be included, the form and phraseology requirements are different, and further as noted above there are additional requirements for assisting the reader including technical disclosure of the improvement and preferred modifications. Additionally, the MPEP requires of the Examiner to make certain that the abstract is an adequate and clear statement of the contents of the disclosure and generally in line with the guidelines prior to/when passing the application to issue, see MPEP 608.01(b). For all of the aforementioned reasons, the Abstract is still objected to. The Examiner further helpfully notes for Applicant that inclusion of additional details to assist the reader may be included with language noting that such features are “exemplary” or an “embodiment” or “optional” features which “may” be present. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s): “520” & “510” (at least figs. 2-3); labeling of layers in fig. 6 (preferably all; at least “1520” and “1510”); “1540”, “1560”, “1551”, & “1552” (at least fig. 7); “1560”, “1522”, “1524”, & “1523” (fig. 8 is sufficient, although optionally figs. 10-13 could likely be labeled); need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawings (fig. 2) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. The Examiner notes that the Examiner has attempted to provide a reproduction of a snippet of fig. 2 shown in the Response to Arguments, which is demonstrative of the unsatisfactory reproducibility in a reproduction. Applicant is further reminded that in accordance with 37 CFR 1.81 (a), drawing  corrections are the responsibility of the applicant and that the original drawing(s) should be retained by the applicant for any necessary future correction, whereby the Examiner suggests that for the purposes of providing a satisfactorily reproducible drawing that Applicant so utilize said original drawing(s) for making the necessary correction(s). 
     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
Applicant is respectfully reminded that the Examiner already helpfully suggested a Drawing amendment with the Advisory Office Action dated 01/27/2022.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form. 
The abstract should include the technical disclosure of the improvement. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should also mention by way of example any preferred modifications or alternatives.
The abstract of the disclosure is objected to because of:
	extensive mechanical and design details of the apparatus;
lack of details sufficient to assist the reader, including utilization as a fingerprint recognition sensor and a proximity sensor; and
lack of details pertaining to the improvement(s), such as the double-gate and layering design features (see e.g., the indicated allowable subject matter).
Appropriate Correction is required.  See MPEP § 608.01(b).
Applicant is respectfully reminded that the Examiner already helpfully suggested a proposed Abstract with the Advisory Office Action dated 01/27/2022.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1, 3, and 5-29 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 5, 
 the reasons for allowance are substantially the same as previously indicated in the Office Action dated 07/23/2021
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 27, 
 the reasons for allowance are substantially the same as previously indicated in the Office Action dated 11/12/2021.
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 1,
 the prior art fails to disclose or motivate one skilled in the art to manufacture an ultrasonic sensing device comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) an ultrasound “sensing layer”,  “a…transistor comprising a first gate electrode connected to a selection line and a second gate electrode connected to the sensing electrode, wherein the first gate electrode and the second gate electrode overlap each other…, and a distance between the first gate electrode and an active area of the…transistor…is less than a distance between the second gate electrode and the active area", and “wherein as a voltage of the second gate electrode increases, a threshold voltage of an upper channel of an active layer of the…transistor decreases” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed.  
The Examiner additionally notes that dependent claim also comprised additional reasons for allowability, see page 22 of Non-Final Office Action dated 07/23/2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the preceding formal matters pertaining to objections as put forth above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856